— In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County, dated July 12, 1978, which denied its motion to strike certain of the plaintiffs’ interrogatories. Order reversed, without costs or disbursements, and motion granted. CPLR 3130, which authorizes the use of interrogatories, provides that they are not available in a cause of action to recover damages for personal injuries resulting from negligence. In the case at bar, plaintiffs, in violation of CPLR 3014, set forth claims in the first cause of action on behalf of the plaintiff husband, based on both negligence and strict products liability. The plaintiffs have indicated that the information requested is concerned with, inter alia, the claim based on negligence. Since it cannot be determined which of the information requested deals with the negligence claim and which deals with the strict products liability claim, the interrogatories sought are not available (cf. Gellis v Searle & Co., 40 AD2d 676, 677). Hopkins, J. P., Titone, Suozzi and Cohalan, JJ., concur.